DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1–4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0079342 to Fuchida et al.
	Regarding Claim 1, Fuchida would have rendered obvious (e.g., Fig. 1 and its corresponding description) an optical assembly, comprising: a quarter-wave plate 20, a half-wave plate 20 (where paragraph [0049] teaches that retardation layer 20 may be formed by laminating a λ/2 plate and a λ/4 plate, meaning that retardation layer 20 illustrated in Fig. 1 comprises both a quarter-wave plate and a half-wave plate), and a linear polarizer 10 stacked successively (where Fuchida does not explicitly disclose which order the laminated λ/2 plate and λ/4 plate are disposed in, but there are only two options, each of which would be predictable based on the additive nature of retardation layers, meaning that it would have been obvious to one of ordinary skill in the art at the time of effective filing to use either of the finite number of identified, predictable solutions, including disposing them in the claimed order), wherein an absorption axis direction of the linear polarizer, a slow axis direction of the half-wave plate, and a slow axis direction of the quarter-wave plate are all parallel to the linear polarizer; a first 
	Regarding Claim 2, Fuchida would have rendered obvious wherein the first included angle between the absorption axis direction of the linear polarizer and the first 
	Regarding Claim 3, Fuchida would have rendered obvious wherein a retardation of the half-wave plate under a wavelength of 550 nm is 259 nm to 284 nm; and/or a retardation of the quarter-wave plate under a wavelength of 550 nm is 100 nm to 110 nm (e.g., paragraph [0035], also where measurement at a wavelength of 550 nm is common, as it represents a center wavelength of visible light, and a half-wave plate is designed to provide retardance of half of the selected wavelength, which would be 275 nm, within the claimed range).
	Regarding Claim 4, Fuchida would have rendered obvious wherein the retardation of the half-wave plate under the wavelength of 550 nm is 267 nm; and/or the retardation of the quarter-wave plate under the wavelength of 550 nm is 110 nm (e.g., paragraph [0035] teaches a quarter-wave plate retardation of 110–170nm, also where measurement at a wavelength of 550 nm is common, as it represents a center wavelength of visible light, and a half-wave plate is designed to provide retardance of half of the selected wavelength, which would be 275 nm, substantially close to the claimed range).



Claims 5–16 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchida in view of U.S. Patent Application Publication No. 2006/0256268 to Jeong et al.
	Regarding Claim 5, Fuchida would have rendered obvious (e.g., Fig. 1 and its corresponding description) a liquid crystal display panel (e.g., paragraphs [0002]–[0004], [0011], and [0023]), comprising: an optical assembly 100 (e.g., paragraphs [0076]–[0078]); the optical assembly comprises: a quarter-wave plate 20, a half-wave plate 20 (where paragraph [0049] teaches that retardation layer 20 may be formed by laminating a λ/2 plate and a λ/4 plate, meaning that retardation layer 20 illustrated in Fig. 1 comprises both a quarter-wave plate and a half-wave plate), and a linear polarizer 10 stacked successively (where Fuchida does not explicitly disclose which order the laminated λ/2 plate and λ/4 plate are disposed in, but there are only two options, each of which would be predictable based on the additive nature of retardation layers, meaning that it would have been obvious to one of ordinary skill in the art at the time of effective filing to use either of the finite number of identified, predictable solutions, including disposing them in the claimed order), wherein an absorption axis direction of the linear polarizer, a slow axis direction of the half-wave plate, and a slow axis direction of the quarter-wave plate are all parallel to the linear polarizer; a first included angle between the absorption axis direction of the linear polarizer and a first direction is 90° to 100° (where the “first direction” is not further defined, and as such can be selected to satisfy that the first direction is 90° to 100° from the absorption axis direction of the linear polarizer), and is obtained by rotating from the first direction to the absorption axis direction of the linear polarizer counterclockwise in a plane parallel to the linear polarizer; a second included angle between the slow axis direction of the half-wave 
Fuchida does not explicitly disclose that the liquid crystal display panel includes a liquid crystal cell, and that the liquid crystal cell is on a side of the quarter-wave plate away from the half-wave plate (e.g., paragraphs [0076]–[0078], also see the discussion of the order of the quarter-wave and half-wave plates above).
Jeong discloses a transflective liquid crystal display, and teaches that it includes a liquid crystal cell (e.g., paragraph [0056], Figs. 15 and 16, including a cell gap, as part of standard structure for a liquid crystal panel).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Fuchida to include a liquid crystal cell as part of 
	Regarding Claim 6, the combination of Fuchida and Jeong would have rendered obvious wherein the liquid crystal cell comprises: a liquid crystal layer containing nematic liquid crystal molecules (not explicitly taught, but where nematic liquid crystal molecules are among the most common, and selecting a specific liquid crystal molecule for the liquid crystal layer would have been within the level of ordinary skill in the art, and using common types of liquid crystals, like nematic, would have achieved predictable results), wherein an included angle between an initial orientation of the nematic liquid crystal molecules and the slow axis direction of the quarter-wave plate is 0° to 3° (where the angle is not explicitly taught, but selecting a substantially parallel angle would maximize effectiveness of the retarder, making it an obvious design choice).
	Regarding Claim 7, the combination of Fuchida and Jeong would have rendered obvious wherein a retardation of the liquid crystal layer under a wavelength of 550 nm is 143 nm to 190 nm (e.g., paragraph [0016] of Jeong).
Regarding Claim 8, the combination of Fuchida and Jeong would have rendered obvious wherein the retardation of the liquid crystal layer under the wavelength of 550 nm is 170 nm (e.g., paragraph [0016] of Jeong).
Regarding Claim 9, the combination of Fuchida and Jeong would have rendered obvious wherein the liquid crystal cell comprises: an array substrate (40/100 Figs. 15/16 
Regarding Claim 10, the combination of Fuchida and Jeong would have rendered obvious wherein the array substrate further comprises: a resin layer of a concave-convex structure located between the base substrate and the plurality of reflective pixel electrode (resin layer 41, Fig. 15), wherein the plurality of reflective pixel electrodes structurally conform to the resin layer of the concave-convex structure (Fig. 15 of Jeong).
Regarding Claim 11, the combination of Fuchida and Jeong would have rendered obvious wherein a slope of the concave-convex structure is 5° to 15° (paragraph [0081] of Jeong).
Regarding Claim 12, the combination of Fuchida and Jeong would have rendered obvious wherein the liquid crystal display panel is a reflective electronically-controlled birefringence liquid crystal display panel (e.g., paragraphs [0001]–[0030] of Jeong).
Regarding Claim 13, the combination of Fuchida and Jeong would have rendered obvious a display apparatus, comprising the liquid crystal display panel of claim 5 (e.g., paragraph [0002] of Fuchida).
Regarding Claim 14, the combination of Fuchida and Jeong would have rendered obvious wherein the first included angle between the absorption axis direction of the linear polarizer and the first direction is 95°; the second included angle between the slow axis direction of the half-wave plate and the first direction is 110°; and the third included angle between the slow axis direction of the quarter-wave plate and the first direction is 170° (where paragraph [0050] of Fuchida teaches ranges including these angles).
Regarding Claim 15, the combination of Fuchida and Jeong would have rendered obvious wherein a retardation of the half-wave plate under a wavelength of 550 nm is 259 nm to 284 nm; and/or a retardation of the quarter-wave plate under a wavelength of 550 nm is 100 nm to 110 nm (e.g., paragraph [0035] of Fuchida, also where measurement at a wavelength of 550 nm is common, as it represents a center wavelength of visible light, and a half-wave plate is designed to provide retardance of half of the selected wavelength, which would be 275 nm, within the claimed range).
Regarding Claim 16, the combination of Fuchida and Jeong would have rendered obvious wherein the retardation of the half-wave plate under the wavelength of 550 nm is 267 nm; and/or the retardation of the quarter-wave plate under the wavelength of 550 nm is 110 nm (e.g., paragraph [0035] of Fuchida teaches a quarter-wave plate retardation of 110–170nm, also where measurement at a wavelength of 550 nm is common, as it represents a center wavelength of visible light, and a half-wave plate is designed to provide retardance of half of the selected wavelength, which would be 275 nm, substantially close to the claimed range).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871